From:                             Jacob Kingston [jacob@wrebiofuels.com]
Sent:                             Wednesday, July 11, 2012 8:02 PM
To:                               Doug (doug@ufsupply.com); Jacob@wrebiofuels.com; Katirina Tracy
Subject:                          Re: Test results


Katirina,

Samples were sent to lab and they could not do all the tests because they were outside the specs for the
California standard.

Samples were resent to Inspectorat for review

This will be resolved when Levon gets back into the country next week.

Looking forward to talking with you next week.

Thanks,


Jacob Kingston, PhD
Washakie Renewable Energy, LLC
PO Box 192
Plymouth, Utah 84330
(435) 866-2292 office
(435) 866-2295 fax
(801) 949-4611 cell


WASHAKIE RENEWABLE ENERGY, LLC
CONFIDENTIALITY: The information transmitted (including attachments) is covered by the Electronic Privacy Act, U.S.C. 2510-2521 and is
intended only for the person(s) or entity/entities to which it is addressed and may contain confidential and/or privileged material. Any review,
retransmission, dissemination or other use of, or taking of any action in reliance upon this information by persons or entities other than the
intended recipient(s) is prohibited. If you received this in error, please contact the sender and delete the material from any computer.



--- On Wed, 7/11/12, Katirina Tracy <ktracy@cimagreen.com> wrote:

From: Katirina Tracy <ktracy@cimagreen.com>
Subject: Test results
To: "Doug (doug@ufsupply.com)" <doug@ufsupply.com>, "Jacob@wrebiofuels.com"
<Jacob@wrebiofuels.com>
Date: Wednesday, July 11, 2012, 6:03 PM

Anything? I sent our results over to you and would expect to see the same on your end. This issue needs to be
resolved immediately.

                                                                                                               GOVERNMENT
                                                                                                                 EXHIBIT
Katirina Tracy                                                                                                      4-10
                                                                                                              2:18-CR-00365 JNP
                                                                         1
                                                                                                      NOIL_US_0007195-001
Chief Operating Officer

CIMA Green

52 Park Ave, Suite A-7

Park Ridge, NJ 07656-1277

Office: +1 (201) 690-6595 option 1 ext 209

Cell: +1 (201) 316-3809

Fax: +1 (201) 690-6845

www.CimaGreen.com

   Please consider your environmental responsibility before printing this e-mail

Disclaimer: This E-mail message (including any and all attachments) is covered by the Electronic
Communications Privacy Act 18 U.S.C. 2510-2521, is confidential and legally privileged. The information
contained in this E-mail message is personal and confidential and is intended for a specific individual(s) and
purpose and therefore is protected from disclosure under the Gramm-Leach-Bliley Act. You are hereby notified
that any disclosure, copying, or distribution of this message and/or its attachments, or the taking of any action
based on it, is STRICTLY PROHIBITED as noted above.




                                                                 2
                                                                                   NOIL_US_0007195-002
